IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ALBERT L. MANNING,

              Appellant,

 v.                                                    Case No. 5D15-4166

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 29, 2016

3.850 Appeal from the Circuit
Court for St. Johns County,
J. Michael Traynor, Judge.

Albert L. Manning, Jasper, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


                                ON MOTION FOR REHEARING

PER CURIAM.

       Albert L. Manning has filed a motion for rehearing. Upon consideration, the motion

is denied; however, we withdraw our prior opinion, dated June 10, 2016, and substitute

the following opinion in its stead.
       Manning appeals the order entered by the trial court summarily denying his

amended motion for post-conviction relief, filed pursuant to rule 3.850 of the Florida Rules

of Criminal Procedure. We reverse the order in part and remand this matter to the trial

court because, as the State properly concedes, the trial court failed to attach documents

which conclusively refute Manning's claim for relief in ground 2 of his amended motion.

Also, we remand with instructions for the trial court to consider the merits of the

unaddressed claims set forth in Manning's original motion. In all other respects, we affirm.

       AFFIRMED in part; REVERSED in part; REMANDED.


LAWSON, C.J., PALMER and WALLIS, JJ., concur.




                                             2